DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant’s amendment to Claim 1 has corrected the 35 U.S.C. 112 issue brought forth in the previous Office Action. Therefore, the 35 U.S.C. 112 rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pellen (US Patent Application Publication # 2010/0238020) in view of Motzko et al. (US Patent # 5,926,584).
Regarding Claim 1, Pellen discloses a cable (i.e. cable 10), comprising: 
a flexible circuit comprising a plurality of integrated circuits (i.e. sensor nodes or module structures 200 which are fabricated using integrated circuit sensor chips or dies 210) disposed along a plurality of circuit lines (i.e. a data wire 310, a power wire 320, and a reference voltage wire 330); 
at least one termination (i.e. the ends of the wires 310-330 are connected to terminal 410 which includes a receiver, a transmitter if interrogation is to be performed, data acquisition electronics including a demodulator, decoder, error correction processing, storage, alarm limit threshold comparators and the like) electrically coupled to the circuit lines and operable to communicatively couple to a processor; and 
a flexible jacket (i.e. sensor array tube 100 w/ flexible and elastic encapsulation material such as gel or elastomer plastic) surrounding at least a portion of the flexible circuit (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041). 
Pellen does not explicitly disclose an extruded elastomeric core, wherein the plurality of integrated circuits is wrapped about the elastomeric core and are operable to restrain the elastomeric core when stretched.
Motzko teaches an extruded elastomeric core (i.e. support structure consisting of a flexible plastic core 21/31), wherein the plurality of integrated 
Although Pellen does not specifically and explicitly describe an extruded elastomeric core in the cable, it is stated in paragraph 0022 and claim 14 that the cable may include additional structural features which may include, without limitation, mechanical or electrical shielding, tension-bearing reinforcement (e.g. to carry axial loads) or the like according to the particular application in which the cable will be employed. The configurations taught by Motzko measure load/strain by processing the signals in the optical fibers while they are being bent or deformed around the core or each other. These optical fibers are functionally analogous to the sensor tube of Pellen. Motzko teaches a load/strain sensor which uses optical fibers as sensors helically wrapped or distributed around a flexible plastic core. Since Pellen teaches pressure/strain sensors (among other types) using integrated circuits as sensor nodes/modules in order to improve upon sensors purely using fiber optics and states that the cable can include additional structural features such as tension-bearing reinforcement, it would have been obvious to one skilled in the art to helically wrap or distribute the sensor tube around a flexible plastic core or elastomeric core in the cable of Pellen, as taught by Motzko, in order to provide reinforcement to the cable which can be used in high load/strain applications. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 3, Pellen does not explicitly disclose another plurality of integrated circuits disposed along another plurality of circuit lines, wherein the other plurality of integrated circuits and the other plurality of circuit lines are operable to slide across the plurality of integrated circuits and the plurality of circuit lines when the cable is flexed (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041).  Strain sensors are preferably provided to sense either tension or bending strain and such respective types of sensors may be assembled in the same sensor tube or different, separate sensor tubes.
Pellen does not explicitly disclose that the other plurality of circuit lines are wrapped about the plurality of integrated circuits and the plurality of circuit lines in an opposite lay and that the sliding across the plurality of integrated circuits and the plurality of circuit lines is based on the opposite lay.
Motzko teaches another plurality of integrated circuits (i.e. first optical fiber 23.1/33.1 & second optical fiber 23.2/33..2 which function as a sensor) disposed along another plurality of circuit lines, wherein the other plurality of integrated circuits the other plurality of circuit lines are wrapped about the plurality of integrated circuits and the plurality of circuit lines in an opposite lay (i.e. each 
Pellen discloses that strain sensors to sense either tension or bending strain may be assembled in different, separate sensor tubes. However, Pellen is silent on the configuration of those separate sensor tubes relative to each other. Motzko teaches a load/strain sensor which uses two separate optical fibers as sensors helically wrapped or distributed around a flexible plastic core or around each other and said core. The configurations taught by Motzko measure load/strain by processing the signals in the optical fibers while they are being bent or deformed around the core or each other. These optical fibers are functionally analogous to the sensor tube of Pellen. Since Pellen teaches pressure/strain sensors (among other types) using integrated circuits as sensor nodes/modules in order to improve upon sensors purely using fiber optics and states that the cable can include additional structural features such as tension-bearing reinforcement, it would have been obvious to one skilled in the art to helically wrap or distribute the sensor tube around a flexible plastic/elastomeric core or another sensor tube in the cable of Pellen, as taught by Motzko, in order to provide further strain measurements which can be used in high load/strain applications. Furthermore, the court held that the configuration/shape of the claimed structure was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration/shape of the claimed container was significant.). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pellen (US Patent Application Publication # 2010/0238020) in view of Nash et al. (US Patent Application Publication # 2013/0194105).
Regarding Claim 5, Pellen discloses a cable (i.e. cable 10), comprising: 
a flexible circuit comprising a plurality of integrated circuits (i.e. sensor nodes or module structures 200 which are fabricated using integrated circuit sensor chips or dies 210) disposed along a plurality of circuit lines (i.e. a data wire 310, a power wire 320, and a reference voltage wire 330); 
at least one termination (i.e. the ends of the wires 310-330 are connected to terminal 410 which includes a receiver, a transmitter if interrogation is to be performed, data acquisition electronics including a demodulator, decoder, error correction processing, storage, alarm limit threshold comparators and the like) electrically coupled to the circuit lines and operable to communicatively couple to a processor; and 
a flexible jacket (i.e. sensor array tube 100 w/ flexible and elastic encapsulation material such as gel or elastomer plastic) surrounding at least a portion of the flexible circuit

the plurality of integrated circuits comprises at least one transmitter (i.e. communications chip or die 220) and at least one sensor (i.e. sensor chip or die 210); 
and the circuit lines (i.e. a data wire 310, a power wire 320, and a reference voltage wire 330), the at least one transmitter, and the at least one sensor are disposed within the notch; and 
the cable further includes an material configured within the notch atop the integrated circuits and the circuit lines (i.e. gel/elastomer plastic) (Fig. 1A-1D, 2A, 2B, & 3-5; Abstract; Paragraphs 0022-0041).
Pellen does not explicitly disclose that the transmitter and sensor are an optical transmitter and optical sensor and that the material is optically transparent.
Nash teaches that that the transmitter and sensor are an optical transmitter (i.e. optical transmitter 402) and optical sensor (i.e. optical sensing units 5 which include seismic sensors 26, 27 and 28 and hydrophone 29 which are fibre optic devices) and that the material is optically transparent (Fig 1-8; Abstract; Paragraphs 0033-0040). An optically transparent material is necessary in an optical sensing array such as the one taught by Nash.
Pellen discloses that the sensor nodes/modules in the sensor array can include various types of sensors including temperature sensors, acceleration sensors, sensors for detecting material incursion, sensors for monitoring magnetic fields, pressure/strain sensor. Nash teaches that it is well known in the art of sensor arrays to use optical sensor units that include optical sensors and transmitters. Optical sensors are also known in the art for measuring pressure/load/strain. It would have been obvious to one skilled in the art to us an optical transmitter and optical sensor in the sensor modules of Pellen, as taught by Nash, in order to further measure the strain/load of the cable. 

Response to Arguments

















Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. The Applicant argues that, in light of the new amendments, Pellen and Motzko do not teach or suggest the limitations of Claim 1 as now written. The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations of now cancelled Claim 2 have been added to Claim 1. Claim 2 had been rejected over Pellen in view of Motzko. Motzko had mainly been used to show a structural configuration that, in combination with Pellen, would lead one skilled in the art to the Applicant’s invention as claimed. The Applicant argues that Motzko discloses a hard plastic core and not an elastomeric core. However, Motzko rigidly hard as the Applicant seems to suggest. Furthermore, Pellen already uses an elastomer plastic since the apparatus is meant to be bendable and pliable. The invention of Motzko is also meant to be flexible and merely shows that it is well known in the art to wrap a sensor array such as the one disclosed by Pellen around a core that is flexible as well, but clearly more structurally rigid than the flexible circuits/sensors wrapped around it. Thus, the rejection as currently written is based on a combination of references with clear motivation and not each individual reference in a vacuum. The fact that Motzko does not disclose integrated circuits is irrelevant because Pellen, the primary reference, already does so. Motzko teaches a possible configuration for the invention of Pellen which measures strain. New Claim 5 is a combination of the limitations of Claim 1 and previously rejected claim 4 which is now cancelled. The combination of Pellen and Nash is used above to reject the new claim because Nash teaches that sensor arrays can use optical transmitters and sensors. Pellen teaches the structure as claimed but does not disclose optical-type sensors and transmitters. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/RJA/           Examiner, Art Unit 2847   

/William H. Mayo III/           Primary Examiner, Art Unit 2847